




Exhibit 10.54

EMPLOYMENT AGREEMENT

          THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between
William R. Stewart (“Stewart”) and Chugach Electric Association, Inc., an Alaska
electrical cooperative association headquartered in Anchorage, Alaska (“Chugach”
or “Employer”), retroactive as of July 1, 2006.

          WITNESSETH:

          WHEREAS, Chugach is engaged in the business of production,
transmission and distribution of electricity in Alaska;

          WHEREAS, Stewart has skills and experience in electric utility
management generally and with the business and technology associated with the
production, transmission and distribution of electricity; and

          WHEREAS, Chugach desires to obtain Stewart’s services as the Chief
Executive Officer of its business, and Stewart desires to be employed in that
position by Chugach;

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein set forth, the parties hereto agree as follows:

          1.          Employment. Chugach hereby employs Stewart as its Chief
Executive Officer, and Stewart hereby accepts such employment upon the terms and
conditions hereinafter set forth.

          2.            Duties.

                         a.      Stewart shall serve as Chugach’s Chief
Executive Officer and shall perform his services as such within the framework of
Chugach’s Bylaws, policies, procedures and goals as Chugach’s Board of Directors
shall from time to time determine, including but not limited to the following:

                                 (i)            Board Policy 106, Delegations of
Authority from the Board of Directors to the Chief Executive Officer, Appendix A
hereto;

                                 (ii)          Board Policy 107, Board of
Directors - Chief Executive Officer Relationship, Appendix B hereto; and

                                 (iii)         Board Policy 118, Delegation of
Certain of the Secretary’s and Treasurer’s Duties to the Chief Executive
Officer, Appendix C hereto.

In such capacity, Stewart (i) shall exercise general supervisory responsibility
and management authority over Chugach and all of its controlled affiliates and
(ii) shall

EMPLOYMENT AGREEMENT - 1

--------------------------------------------------------------------------------




perform such other duties commensurate with his position as may be assigned to
him from time to time by the Chugach Board of Directors.

                    b.           Stewart shall devote substantially all his
business time, attention and energies to the performance of his duties and
functions under this Agreement and shall not during the term of his employment
hereunder be engaged in any other substantial business activity for gain, profit
or other pecuniary advantage. Stewart shall faithfully, loyally and diligently
perform his assigned duties and functions and shall not engage in any activities
whatsoever that conflict with his obligations to Chugach during the term of his
employment hereunder. Notwithstanding the foregoing, nothing in the foregoing
shall be construed so as to limit or prohibit personal investments by Stewart;
provided that such investments shall not amount to a controlling interest in any
entity (other than trusts, limited partnerships or other entities adopted by
Stewart for estate planning purposes). Stewart also agrees that he will not
participate in any political activity that will or may reflect adversely upon
Chugach without obtaining the prior consent of Chugach’s Board of Directors.

                    c.           Chugach shall furnish Stewart with an office
and other facilities at Chugach’s headquarters location and services that are
suitable to his position and adequate for the performance of his duties and
functions hereunder

          3.         Term of the Agreement. The term of this Agreement shall be
for a period of three (3) years commencing retroactively on July 1, 2006. This
Agreement may be extended by mutual written agreement of the parties reached on
or before July 1, 2008, for a minimum of a one (1) year term, and thereafter for
additional terms of one or more years on mutual written agreement reached not
less than twelve (12) months prior to expiration of the then remaining term.
Notwithstanding the foregoing, this Agreement will automatically be extended for
successive one-year terms if the Board of Directors does not take formal action
otherwise on or before July 1, 2008, and annually thereafter, or unless
terminated as provided in Section 10 of this Agreement.

          4.         Compensation. Chugach shall pay to Stewart, in
consideration of and as compensation for the services agreed to be rendered by
Stewart hereunder, the following:

                      a.           Salary. During the first year of this
Agreement (July 1, 2006 - June 30, 2007), Chugach shall pay to Stewart an annual
salary of Two Hundred Twenty Thousand Dollars ($220,000 US) (the “Base Salary”),
payable in regular installments on Chugach’s normal paydays, less withholdings
required by law and as authorized by Stewart. On each July 1 anniversary date
thereafter, the Base Salary shall be adjusted based upon the percentage
increase, if any, in the then most current semi-annual Anchorage CPI-U index
published by the U.S. Bureau of Labor Statistics. The Base Salary shall not be
decreased due to any reduction in the CPI-U index.

EMPLOYMENT AGREEMENT - 2

--------------------------------------------------------------------------------




                    b.           Discretionary Performance-Based Bonus Program.
The Board of Directors may, in its sole discretion, establish annual or other
performance-based objectives for Stewart and assign fixed dollar amount or
percentage of Base Salary bonuses for the successful achievement of those
objectives. The stated objective(s) will be set forth in Appendix D hereto, to
be updated from time to time as the Board sees fit. For each objective met,
Stewart will be awarded the bonus associated with that objective, said
payment(s) to be made within thirty (30) days of the Board’s determination, less
withholdings required by law or as authorized by Stewart. The parties
acknowledge that such bonus payments to Stewart, if any, are not considered
compensation under any of retirement plans offered by Chugach and therefore will
not be considered in determining Stewart’s retirement benefits.

                    c.           Use of Company Vehicles. During the Employment
Term, Stewart shall be permitted to use Chugach vehicles on company business on
a de minimus basis. Stewart shall not be entitled to a company vehicle for
personal use.

          5.         Chugach-Provided Benefits. During the term of this
Agreement and if available then, Stewart shall be entitled to participate in all
group health, pension, 401(k), deferred compensation plans and other benefit
plans maintained by Chugach and provided to its salaried administrative
personnel, on the same terms as apply to participation therein by such personnel
generally (except as otherwise provided herein). Further, during the term of
this Agreement, Stewart shall be entitled to participate in all fringe benefit
programs and shall receive all perquisites if and to the extent that Chugach’s
Board of Directors establishes and makes such benefits and perquisites available
to its salaried administrative personnel generally, including, but not limited
to, Employer-paid long-term disability insurance and life insurance coverage.

          6.         Holidays, Sick Leave and Annual Leave. Stewart shall be
entitled to such holidays, sick leave and annual leave as are provided to
Chugach’s salaried administrative personnel generally.

          7.        Expenses. During the term of this Agreement, Chugach shall
reimburse Stewart for all reasonable travel, entertainment and other business
expenses incurred or paid by Stewart in performing his duties and functions
hereunder, subject to Stewart’s accounting for and reporting such expenses
pursuant to applicable Chugach policies.

          8.         Non-Competition. During the term of this Agreement, during
any extension thereof, and for a period of six (6) months after termination of
this Agreement, Stewart shall not enter into or participate in any business
competitive to the business carried on by Chugach in Southcentral Alaska or at
such additional locations, if any, outside Southcentral Alaska at which Chugach
conducts business. As used herein, the term “business competitive to the
business carried on by

EMPLOYMENT AGREEMENT - 3

--------------------------------------------------------------------------------




Chugach” means any business that involves the production, transmission or
distribution of electricity, and the words “Southcentral Alaska” mean a business
conducted in whole or in part within the boundaries of the Municipality of
Anchorage, the Kenai Peninsula Borough, or the Matanuska-Susitna Borough. The
provisions of this paragraph 8 shall survive the expiration and/or termination
of this Agreement. If a court of competent jurisdiction or arbitrator, as the
case may be, should declare any or all of this provision unenforceable because
of any unreasonable restriction of duration and/or geographical area, then such
court or arbitrator shall have the express authority to reform this provision to
provide for reasonable restrictions and/or to grant Chugach such other relief,
at law or in equity, as is reasonably necessary to protect its interests.

          9.           Confidential Information. During the term of this
Agreement and for so long thereafter as the information remains confidential,
Stewart will not use for his own advantage or disclose to any unauthorized
person any confidential information relating to the business operations or
properties of Chugach and any affiliate of Chugach. Upon the expiration or
termination of this Agreement, upon Chugach’s request, Stewart will surrender
and deliver to Chugach all documents and information of every kind relating to
or connected with Chugach and its affiliates. As used herein “confidential
information” means all information, whether written or oral, tangible or
intangible, of a private, secret, proprietary or confidential nature, of or
concerning Chugach and its business and operations, including without
limitation, any trade-secrets or know-how, computer software programs in both
source code and object code, information regarding any product or service,
development, technology, technique, process or methodology, any sales,
promotional or marketing plans, programs, techniques, practices or strategies,
any expansion or acquisition plans, any operational and management guidelines,
any cost, pricing or other financial data or projections, and any other
information which is to be treated as confidential because of any duty of
confidentiality owed by Chugach to any third party or any other information that
Chugach shall, in the ordinary course of its business, possess or use and not
release externally without restriction on use or disclosure. The foregoing
confidential information provision shall not apply to information which: (i) is
or becomes publicly known through no wrongful act of Stewart, (ii) is rightfully
received from any third party without restriction and without breach by Stewart
of this Agreement; or (iii) is independently developed by Stewart after the term
of his employment hereunder or is independently developed by a competitor of
Chugach at any time. The provisions of this paragraph 9 shall survive the
expiration and/or termination of this Agreement.

          10.          Termination.

                         a.           Termination for Cause. Chugach may
terminate Stewart’s employment for “cause” immediately upon written notice to
Stewart, provided, however, that Stewart has been given ten (10) days written
notice of cause for termination and has failed to, or is unable to, cure such
cause within that time. Such

EMPLOYMENT AGREEMENT - 4

--------------------------------------------------------------------------------




notice shall specify in reasonable detail the acts or omissions that constitute
cause for termination. For purposes of this Agreement, “cause” means a
business-related reason that is not arbitrary, capricious or illegal and which
is based on facts (i) supported by substantial evidence and (ii) reasonably
believed by the Board of Directors to be true. Examples of “cause” for
termination of employment are provided in Chugach Operating Policy 013 dated
September 19, 2001, and are incorporated herein by reference to the extent they
are consistent with this Agreement. In the event of the involuntary termination
of his employment for cause, Stewart shall not be entitled to receive any
compensation hereunder other than his Salary and employee benefits and leave as
accrued through the effective date of such termination. Stewart’s obligations
under Paragraphs 8 and 9 shall continue under the terms and conditions of this
Agreement.

                    b.       Termination Without Cause. Chugach may terminate
Stewart’s employment without cause at any time during the term of this Agreement
or any extension thereof, provided however, that Chugach shall continue to pay
Stewart his Base Salary and shall provide him all benefits that he would have
received had his employment not been terminated then, said payments and benefits
to continue without interruption through the end of the then remaining term of
this Agreement.

                    c.       Voluntary Termination. Stewart may voluntarily
terminate his employment under this Agreement at any time upon sixty (60) days’
prior written notice to Chugach’s Board of Directors, whereupon Chugach’s
employment of Stewart shall terminate at the end of the sixty (60) day notice
period. In the event of Stewart’s voluntary termination of employment, he shall
not be entitled to receive any compensation hereunder other than his Salary and
employee benefits as accrued through the effective date of such termination.
Stewart’s obligations under Paragraphs 8 and 9 shall continue under the terms
and conditions of this Agreement.

                    d.       Disability. Chugach may terminate Stewart’s
employment after having established Stewart’s Disability, subject to applicable
state and/or federal law. For purposes of this Agreement, “Disability” means a
physical or mental disability which impairs Stewart’s ability to substantially
perform his duties under this Agreement and which results in Stewart becoming
eligible for long-term disability benefits under Chugach’s long-term disability
plan (or, if Chugach has no such plan in effect, which impairs Stewart’s ability
to substantially perform his duties under this Agreement for a period of 180
consecutive days). Stewart shall be entitled to the compensation and benefits
provided for under this Agreement for (i) any period during the term of this
Agreement and prior to the establishment of Stewart’s Disability during which
Stewart is unable to work due to a physical or mental disability, or (ii) any
period of Disability which is prior to Stewart’s termination of employment
pursuant to this paragraph.

EMPLOYMENT AGREEMENT - 5

--------------------------------------------------------------------------------




                    e.       Death. This Agreement shall automatically terminate
the day after Stewart’s death if it has not already terminated prior to that
date.

                    f.       Miscellaneous. In the event of any termination or
attempted termination hereof: (i) if multiple events, occurrences or
circumstances are asserted as bases for such termination or attempted
termination, the event, occurrence or circumstance that is earliest in time, and
any termination or attempted termination found to be proper hereunder based
thereon, shall take precedence over the others; (ii) no termination of this
Agreement shall relieve or release either party from liability hereunder based
on any breach of the terms hereof by such party occurring prior to the
termination date; and (iii) the terms of this Agreement relevant to performance
or satisfaction of any obligation hereunder expressly remaining to be performed
or satisfied in whole or in part at the termination date shall continue in force
until such full performance or satisfaction has been accomplished and otherwise
neither party hereto shall have any other or further remaining obligations to
the other party hereunder.

                    g.       No Set-off; No Duty of Mitigation. There shall be
no right of setoff or counterclaim, in respect of any actual or alleged claim,
debt or obligation, against any payments or benefits required to be made or
provided to Stewart hereunder, including, without limitation, pursuant to
subparagraph 10(b). In the event of any termination of Stewart’s employment
under subparagraph 10(b), Stewart shall be under no obligation to seek other
employment and shall be entitled to all payments or benefits required to be made
or provided to Stewart hereunder, without any duty of mitigation of damages and
regardless of any other employment obtained by Stewart.

          11.     Injunctive Relief. It is agreed that the services of Stewart
are unique and that any breach or threatened breach by Stewart of any provision
of this Agreement cannot’ be remedied solely by damages. Accordingly, in the
event of a breach by Stewart of his obligations under this Agreement, Chugach
shall be entitled to seek and obtain interim restraints and permanent injunctive
relief, restraining Stewart and any business, firm, partnership, individual,
corporation or entity participating in such breach or attempted breach. Nothing
herein, however, shall be construed as prohibiting either party from seeking
injunctive relief to require resolution of disputes or controversies arising out
of or relating to this Agreement to be resolved pursuant to paragraph 12 below.

          12.     Arbitration. Any dispute or controversy arising out of or
relating to this Agreement or any claimed breach hereof shall be resolved, at
the request of either party, by a private arbitration proceeding. The request
for arbitration shall be made in writing no later than thirty (30) days after
the alleged act or omission on which it is based. The arbitration proceeding
shall be conducted pursuant to the Alaska Revised Uniform Arbitration Act, AS
09.43.300 – 09.43.595 (the “Act”) and the most current version of the employment
arbitration rules published by the dispute

EMPLOYMENT AGREEMENT - 6

--------------------------------------------------------------------------------




resolution organization whose services are used by these parties (the
“Arbitration Rules”), each of which is incorporated herein by this reference to
the extent that the Act and the Arbitration Rules are consistent with this
Agreement. The arbitrator shall be an impartial arbitrator qualified to serve in
accordance with the Arbitration Rules. The arbitrator shall be selected by
mutual agreement of the parties. If the parties are unable to agree to a
mutually acceptable arbitrator within twenty-one (21) days of the request for
arbitration, Chugach shall select an impartial dispute resolution organization
to provide the parties a list of seven (7) arbitrators. After a coin toss to
determine who makes the first strike, the parties shall strike names from the
list alternately until the name of one arbitrator remains. That arbitrator shall
be deemed mutually acceptable to both parties unless the arbitrator is
unavailable, in which case the last arbitrator whose name was struck shall be
deemed acceptable to the parties, and so on. The arbitration hearing shall be
held in Anchorage, Alaska, or in such other place as may be mutually agreed upon
by the parties, at a time and location determined by the arbitrator. Within
thirty (30) days of the close of the arbitration hearing, the arbitrator shall
hand down a written decision and award. The decision shall explain the basis for
the arbitrator’s award. The arbitrator shall have authority to interpret and
enforce this Agreement, but shall not have authority to alter, amend or
supersede any provision of this Agreement. The decision and award shall be final
and binding on the parties, subject only to such appeal rights as are available
under the Act. Either party may seek entry of judgment upon such decision and
award in any court having jurisdiction over the parties. The expenses of the
arbitration proceeding shall be borne by Chugach. Each party shall pay for and
bear the cost of its own experts, witnesses and legal counsel in such
arbitration proceeding.

          13.     Indemnification.

                    a.       Chugach shall indemnify Stewart (as a “protected
person”) to the fullest extent permitted by AS 10.25.145 (the terms of which are
incorporated herein by this reference) against all costs, expenses, liabilities
and losses (including, without limitation, attorneys’ fees, judgments, penalties
and amounts paid in settlement) reasonably incurred by Stewart in connection
with any action, suit or proceeding, whether civil, criminal, administrative or
investigative in which Stewart is made, or is threatened to be made, a party to
or a witness in such action, suit or proceeding by reason of the fact that he is
or was an officer or agent of Chugach or of any of Chugach’s controlled
affiliates or is or was serving as an officer, trustee, agent or fiduciary of
any other entity at the request of Chugach (a “Proceeding”).

                    b.       Chugach shall advance to Stewart all reasonable
costs and expenses incurred by him in connection with a Proceeding within twenty
(20) days after receipt by Chugach of a written request for such advance,
accompanied by an itemized list of the actual or anticipated costs and expenses
and Stewart’s written undertaking to repay to Chugach on demand the amount of
such advance if it shall ultimately be determined that Stewart is not entitled
to be indemnified against such

EMPLOYMENT AGREEMENT - 7

--------------------------------------------------------------------------------




costs and expenses. Stewart shall periodically account to Chugach for all such
costs and expenses incurred by Stewart in connection with his defense of the
Proceeding.

                    c.     The indemnification provided to Stewart hereunder is
in addition to, and not in lieu of, any additional indemnification to which he
may be entitled pursuant to Chugach’s Certificate of Incorporation or Bylaws,
any insurance maintained by Chugach from time to time providing coverage to
Stewart and other officers and directors of Chugach, or any separate written
agreement with Stewart. The provisions of this paragraph 13 shall survive any
termination of this Agreement.

          14.     Amendment and Modification. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof, and
supersedes any and all prior agreements, arrangements or understandings between
the parties hereto with respect to the subject matter hereof, whether written or
oral, including but not limited to the parties’ Memorandum of Agreement in
Principle and the agreements under which Stewart served as Chugach’s interim
Chief Executive Officer. Subject to applicable law and upon the consent of
Chugach’s Board of Directors, this Agreement may be amended, modified and
supplemented by written agreement of Chugach and Stewart with respect to any of
the terms contained herein.

          15.     Waiver of Compliance. Any failure of either party to comply
with any obligation, covenant, agreement or condition on its part contained
herein may be expressly waived in writing by the other party, but such waiver or
failure to insist upon strict compliance shall not operate as a waiver of, or
estoppel with respect to, any subsequent or other failure. Whenever this
Agreement requires or permits consent by or on behalf of any party, such consent
shall be given in writing.

          16.     Notices. All notices, requests, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given if delivered by hand, sent by registered or
certified U.S. Mail, postage prepaid, commercial overnight courier service or
transmitted by facsimile and shall be deemed served or delivered to the
addressee at the address for such notice specified below when hand delivered,
upon confirmation of sending when sent by fax, on the day after being sent when
sent by overnight delivery or five (5) days after having been mailed, certified
or registered, with postage prepaid:

 

 

 

If to Chugach:

 

If to Stewart:

 

Chugach Electric Association, Inc.
P.O. Box 196300
Anchorage, AK 99519-6300

 

William R. Stewart
3200 Discovery Bay Drive
Anchorage, AK 99515

EMPLOYMENT AGREEMENT - 8

--------------------------------------------------------------------------------




 

 

 

 

Facsimile: (907) 762-4688

Facsimile:

 

Attention: Chairman of Board of

 

 

Directors

 

or, in the case of either such party, to such substitute address as such party
may designate from time to time for purposes of notices to be given to such
party hereunder, which substitute address shall be designated as such in a
written notice given to the other party addressed as aforesaid.

          17.     Assignment. This Agreement shall inure to the benefit of
Stewart and Chugach and be binding upon the successors and general assigns of
Employer. This Agreement shall not be assignable by either party except to the
extent set forth in paragraph 20.

          18.     Enforceability. In the event it is determined that this
Agreement is unenforceable in any respect, it is the mutual intent of the
parties that it be construed to apply and be enforceable to the maximum extent
permitted by applicable law.

          19.     Applicable Law. This Agreement shall be construed and enforced
in accordance with the laws applicable to contracts executed, delivered and
fully to be performed in the State of Alaska.

          20.     Beneficiaries: Executive’s Representative. Stewart shall be
entitled to select (and to change, from time to time, except to the extent
prohibited under any applicable law) a beneficiary or beneficiaries to receive
any payments, distributions or benefits to be made or distributed hereunder upon
or following Stewart’s death. Any such designation shall be made by written
notice to Chugach. In the event of Stewart’s death or of a judicial
determination of Stewart’s incompetence, references in this Agreement to Stewart
shall be deemed, as appropriate, to refer to his designated beneficiary, to his
estate or to his executor or personal representative (“Stewart’s
Representative”) solely for the purpose of providing a clear mechanism for the
exercise of Stewart’s rights hereunder in the case of Stewart’s death or
disability.

//
//
//

EMPLOYMENT AGREEMENT - 9

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties have executed this Agreement to be
effective on and as of the day and year first above written.

 

 

 

 

CHUGACH ELECTRIC ASSOCIATION, INC.

 

 

 

 

By:

-s- Jeff Lipscomb [d71456005.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: JEFF LIPSCOMB

 

 

--------------------------------------------------------------------------------

 

Title:  CHAIRMAN OF THE BOARD

 

 

--------------------------------------------------------------------------------

 

 

WILLIAM R. STEWART

 

 

-s- Willaim R. Stewart [d71456006.jpg]

 

--------------------------------------------------------------------------------

94714v1 23681-77

EMPLOYMENT AGREEMENT - 10

--------------------------------------------------------------------------------




APPENDIX A

CHUGACH ELECTRIC ASSOCIATION, INC.

 

 

BOARD POLICY: 106

Date: June 18, 2003

DELEGATIONS OF AUTHORITY
FROM THE BOARD OF DIRECTORS TO
THE CHIEF EXECUTIVE OFFICER

 

 

 

 

 

I.

OBJECTIVE

 

 

 

To define the delegations of authority from the Board of Directors to the Chief
Executive Officer to enable adequate direction of the operations of the
Association and to report to the Board on the results achieved.

 

 

 

 

 

II.

CONTENT

 

 

 

 

 

 

 

 

 

A.

Planning

 

 

 

 

 

 

 

1.

Policies

 

 

 

 

 

 

 

 

To formulate with his/her staff, as appropriate, the Board policies to be
recommended to a committee of the Board for their consideration and to
participate with the Board Operations Committee and the Board in the development
of Board policies. To formulate, in consultation with the Board of Directors and
staff, the Operating Policies of the Association. Such policies shall be
reviewed by the Chief Executive Officer as periodically necessary and a report
made to the Board or a Board Committee.

 

 

 

 

 

 

 

2.

Objectives



 

 

 

 

 

 

To develop, in consultation with the Board of Directors and staff, goals and
objectives of the Association for presentation to and approval by the Board of
Directors. To review annually these goals and objectives, as well as the results
achieved.

 

 

 

 

 

 

 

3.

Short-Range and Long-Range Plans

 

 

 

 

 

 

 

a.

To conduct studies, with staff and outside consultants if necessary, and
recommend to the Board of Directors short-range and long-range plans, including
plans in such areas as power supply, power requirements and load forecasts, need
for generation and transmission facilities, procurement of fuel, financing,
energy


--------------------------------------------------------------------------------




 

 

 

 

 

BOARD POLICY: 106

PAGE: 2        

 

 

 

 

 

 

 

 

 

management and marketing, member and public relations, materials management,
construction, etc., and to report to the Board on results achieved compared to
such plans.

 

 

 

 

 

 

4.

Membership Meetings

 

 

 

 

 

 

 

To develop, with staff, plans for annual and other meetings of the Members and
to make appropriate recommendations to the Board of Directors.

 

 

 

 

 

 

5.

Annual Work Plans and Budgets

 

 

 

 

 

 

 

To formulate, with staff, annual work plans and budgets for the Association and
recommend them to the Board for their consideration and approval and to provide
detailed reports monthly on revenue, expenses and other results compared to such
plans.

 

 

 

 

 

 

 

6.

Legislation

 

 

 

 

 

 

 

 

To analyze and determine with staff, state and federal legislative and
regulatory matters to be proposed, supported, or opposed consistent with
established Board policy. Reports will be submitted to the Board on a regular
basis.

 

 

 

 

 

 

7.

Retail and Wholesale Rates and Service Rules and Regulations

 

 

 

 

 

 

 

 

To periodically study and analyze the Association’s retail and wholesale rates
and service rules and regulations and make appropriate recommendations to the
Board.

 

 

 

 

 

 

B.

Organization

 

 

 

 

 

 

1.

Organizational Structure

 

 

 

 

 

 

 

a.

To periodically review activities of the Association and to determine, with
staff, the organizational structure best suited to carry out the overall
objectives of the Association, within the limitations of the budget and Board
Policy and priorities.

 

 

 

 

 

 

 

 

b.

To determine, with the appropriate staff members, the need for additional
positions, the transfer, reassignment, or elimination of present positions, and
to effect such changes, provided they are within the limitations of the
personnel costs of the approved budget. Reports should be made annually to the
Board, or a committee of the Board, on the number of positions by organizational
units as compared to previous years.


--------------------------------------------------------------------------------




 

 

BOARD POLICY: 106

PAGE: 3        


 

 

 

 

 

 

 

2.

Selection of Personnel

 

 

 

 

 

 

 

a.

To develop or approve standards and qualifications for use in recruitment,
transfer and promotion of personnel. Such standards and qualifications should
meet all federal and state legal requirements.

 

 

 

 

 

 

 

 

b.

To hire, transfer, promote, and terminate personnel.

 

 

 

 

 

 

 

3.

Training

 

 

 

 

 

 

 

a.

To ensure that the Association staff is trained in accordance with the
requirements of their positions.

 

 

 

 

 

 

 

 

b.

To initiate and promote, through staff, appropriate management, professional and
technical training programs for all personnel within the limitations of the
approved budget and Board policy, including sending personnel to appropriate
training programs outside the organization.

 

 

 

 

 

 

 

4.

Performance Appraisals

 

 

 

 

 

 

 

a.

To appraise, at least annually, the performance of the immediate staff and to
counsel with them and assist them to develop and improve.

 

 

 

 

 

 

 

 

b.

To ensure that an annual performance appraisal program is established and
carried out for all personnel.

 

 

 

 

 

 

 

5.

Position Descriptions

 

 

 

 

 

 

 

To ensure that written position descriptions and job specifications are prepared
and reviewed annually for all personnel. Such completed descriptions will not
require Board approval.

 

 

 

 

 

 

6.

Fringe Benefits

 

 

 

 

 

 

 

To administer or approve activities and actions with respect to vacations,
holidays, sick leave and other fringe benefit programs for the employed
personnel within established policies, within the limitations of the budget, and
as provided in collective bargaining agreements. A report shall be presented
annually to the Board or a committee of the Board describing the various
benefits and the employee and employer contribution, if any, and what percent
fringes are of payroll.


--------------------------------------------------------------------------------




 

 

BOARD POLICY: 106

PAGE: 4        


 

 

 

 

 

 

 

7.

Overtime

 

 

 

 

 

 

 

To ensure that overtime is controlled and to report annually to the Board on
overtime as a percent of payroll compared to previous years and the results of
the efforts to control this expense.

 

 

 

 

 

 

8.

Consultants

 

 

 

 

 

 

 

To select and retain consultants, other than the firm performing the independent
financial audit. The selection of any consultants working in areas which affect
the functions of the Board requires the approval of the Board.

 

 

 

 

 

 

9.

Wage and Salary Administration

 

 

 

 

 

 

 

a.

To develop a systematic wage and salary plan for non-bargaining unit employees
and present it to the appropriate committee of the Board of Directors for its
review and for them to make an appropriate recommendation to the Board regarding
its approval.

 

 

 

 

 

 

 

 

b.

To determine all salary adjustments, except the Chief Executive Officer’s,
within the Board-approved wage and salary plan and policy and within the
limitations of the budget. A report is to be provided to the Board annually on
the administration of the wage and salary plan.

 

 

 

 

 

 

 

 

c.

To evaluate new positions and reevaluate existing positions. If their
responsibilities and authorities substantially change, and if appropriate, place
these positions in the Board-approved wage and salary plan.

 

 

 

 

 

 

 

 

d.

To conduct labor surveys, as necessary, to determine wages and salaries paid for
comparable jobs in the area in which the Association recruits personnel, and
make recommendations to a committee of the Board of Directors on any revisions
required in the wage and salary plan for non-bargaining unit employees, taking
into account the financial condition of the Association.

 

 

 

 

 

 

 

10.

Labor Relations

 

 

 

 

 

 

 

a.

To negotiate bargaining unit contracts and make appropriate recommendations to
the Board.

 

 

 

 

 

 

 

 

b.

To administer the approved labor contracts and see that appropriate managers and
supervisors understand the provisions of the contracts and their administration.


--------------------------------------------------------------------------------




 

 

BOARD POLICY: 106

PAGE: 5        


 

 

 

 

 

 

 

11.

Employee Relations

 

 

 

 

 

 

 

To ensure that two-way communication between employees and management is
established providing opportunities for feedback and employee involvement and
participation as appropriate.

 

 

 

 

 

C.

Operations

 

 

 

 

 

1.

Overall Administration

 

 

 

 

 

 

 

a.

To direct and manage the day-to-day operations and activities of the Association
in accordance with the policies of the Board of Directors and in accordance with
all contracts and lending institution policies and procedures, as well as
applicable federal, state and local laws.

 

 

 

 

 

 

b.

To delegate appropriate authority to immediate staff and authorize further
delegation of authority to any level of management with full recognition that
the Chief Executive Officer cannot be relieved of overall responsibility or any
portion of accountability.

 

 

 

 

 

 

 

 

c.

To designate an appropriate person to serve as Acting Chief Executive Officer in
the absence of the Chief Executive Officer.

 

 

 

 

 

 

 

 

d.

To ensure that staff advice and assistance is available to the Board of
Directors and its committees.

 

 

 

 

 

 

 

 

e.

To accept invitations to participate in or designate other staff members to
participate in national, state and local meetings which further the best
interest of the Association, within the limitations of Board policy and the
approved budget. Participation by the Chief Executive Officer in such activities
which requires considerable time over a sustained period requires approval of
the Board.

 

 

 

 

 

 

 

 

f.

To determine the transportation needs of the Association, with the understanding
that the number of company-owned or leased cars individually assigned to
employees will be minimized, and a pool of company-owned or leased cars will be
utilized, and both activities will be accomplished in the most economical and
practical extent possible. Such company-owned or leased cars shall be used only
for trips that are primarily official business.

 

 

 

 

 

 

 

 

g.

To serve as the authorized spokesperson for the Association on major issues
impacting the Association and to keep the Board up to date and well informed on
such issues.


--------------------------------------------------------------------------------




 

 

BOARD POLICY: 106

PAGE: 6        


 

 

 

 

 

 

 

2.

Membership Services

 

 

 

 

 

 

 

To direct appropriate and efficient membership services in such areas as, but
not necessarily confined to, public and member relations, load management,
energy conservation, marketing communications, and research.

 

 

 

 

 

 

3.

Legislation

 

 

 

 

 

 

 

a.

To develop and carry out, consistent with Board policy 121, a legislative
program furthering the Association’s objectives and policies. Such a program
will include, but not be limited to, research, preparation of testimony,
presentation of testimony before appropriate committees, consultation with
members of Congress, the state legislature, and state and federal administrative
and regulatory agencies.

 

 

 

 

 

 

 

 

b.

To participate with allied groups to obtain their increased understanding and
support of the Association’s legislative and regulatory objectives and programs.

 

 

 

 

 

 

 

4.

Financial

 

 

 

 

 

 

 

a.

To administer the approved budget, including approval of non-budgeted items or
budget changes of not more than $1,000,000 or all non-budgeted items which, in
his or her judgment, are vital to effect unanticipated emergency maintenance or
repairs. Non-budgeted items or budget changes exceeding $500,000 must be
reported to the Board of Directors.

 

 

 

 

 

 

 

 

b.

To invest or reinvest funds, cash investments when due, and cash government
bonds when, and if, necessary to protect the Association’s cash position, and to
carry out an effective cash management program.

 

 

 

 

 

 

 

 

c.

To authorize and approve the travel expenses of personnel, except the Chief
Executive Officer’s, on company business within the limitations of the budget
and within established policy. All such expenses shall be supported by itemized
expense accounts with receipts attached, as appropriate. Expenses of the Chief
Executive Officer will be approved by the Chairman of the Board or the Treasurer
of the Board prior to payment.

 

 

 

 

 

 

 

 

d.

To approve accounting systems, procedures, statistics and types of reports
necessary for sound financial management of the Association, and to meet the
requirements of lending and regulatory agencies and for necessary control,
information required by the


--------------------------------------------------------------------------------




 

 

BOARD POLICY: 106

PAGE: 7        


 

 

 

 

 

Board of Directors.

 

 

 

 

e.

To purchase all equipment, vehicles, hardware, furniture, materials, and
supplies within the limitations of the budget and Board policy. All purchases
shall comply with applicable Association bylaws, policies and procedures. All
purchases of major equipment or large quantities of materials for generation,
transmission and substations shall be via competitive bids when feasible.

 

 

 

 

f.

To negotiate and approve contracts for construction in accordance with
applicable Association procedures. Contracts in excess of $1,000,000 (net to the
Association) shall be submitted to the Board for approval.

 

 

 

 

g.

To approve purchase orders and contracts, including cumulative changes, if
$1,000,000 or less (net to the Association) for previously Board-approved
projects and report on all active purchase orders and contracts over $250,000
(gross) each quarter. Purchase orders and contracts exceeding $1,000,000 (net to
the Association) will be brought to the Board for approval prior to any
commitments or expenditures being made.

 

 

 

 

h.

To approve change orders on purchase orders and contracts previously
Board-approved, if the cumulative value of the changes is less than 15% of the
original value. Change orders exceeding 15% of the original Board approved
contract value or which cause the original value to exceed $1,000,000 (net to
the Assocation) will be brought to the Board for approval prior to any
commitments or expenditures being made.

 

 

 

 

i.

To determine insurance coverages required for effective risk management and to
negotiate purchase of such coverages within the limitations of the budget and
Board policy.

 

 

 

 

j.

To authorize individual memberships in civic clubs and organizations and company
memberships in local organizations in which membership would be helpful and to
authorize payment of dues by the Association within the limitations of the
budget and established Board policy.

 

 

 

 

k.

To ensure that an internal auditing function is in place to carry out necessary
studies with reports to the Board by the Chief Executive Officer on the results
of such studies as appropriate.

 

 

 

 

l.

After authorization of a bond issuance by the Board, to ensure that the
documentation necessary for the issuance of bonds is prepared,


--------------------------------------------------------------------------------




 

 

BOARD POLICY: 106

PAGE: 8        


 

 

 

 

 

 

 

and to carry out negotiations with financing institutions for the sale of such
bonds striving to achieve the lowest cost financing and to obtain approvals as
are necessary for the sale thereof.

 

 

 

 

 

 

m.

Subject to Subsections (f) and (g) above: To negotiate and execute all documents
relating to the purchase, use, sale, lease, or other transactions affecting real
property, to exercise the power of eminent domain to acquire for projects
described in an approved budget property which the Association has been unable
to obtain by negotiation; to execute and deliver all environmental studies and
reports; to make application for all permits relating to the operations of the
Association; to design, route and determine the site for all facilities within
the limitations of Board policy and the budget.

 

 

 

 

 

 

n.

To perform all acts necessary or incidental to the management of the operations
of the Association, unless such acts are specifically reserved to the Board
pursuant to law, the Association’s articles of incorporation and bylaws, or
Board policies.

 

 

 

 

 

5.

Control

 

 

 

 

 

a.

Operations

 

 

 

 

 

 

 

To submit periodic and special reports to the Board of Directors on conformity
of operations with approved policies and programs and recommend any revisions
requiring Board approval and to direct any remedial action required.

 

 

 

 

 

 

b.

Finances

 

 

 

 

 

 

 

To submit periodic and special financial reports to the Board to keep them
informed of the Association’s financial position and conformance to financial
plans and forecasts, and to see that all persons having access to cash or
responsible for purchasing of materials are properly bonded in accordance with
all requirements of the lending agencies.

 

 

 

 

 

 

c.

Budgets

 

 

 

 

 

 

 

To report monthly to the Board on revenues and expenditures compared to budget.
To recommend any revisions required, and to direct any necessary remedial
action.

 

 

 

 

 

 

d.

Annual Financial Audit

 

 

 

 

 

 

 

To participate with the Board in the review, with the auditor present,


--------------------------------------------------------------------------------




 

 

BOARD POLICY: 106

PAGE: 9        


 

 

 

 

 

 

 

of the annual financial audit and management letter. To direct any remedial
action required and to ensure that the management letter, along with the Audit
Report, is sent to each Board member prior to the meeting at which they are to
be discussed.

 

 

 

 

 

e.

Materials Management

 

 

 

 

 

1.

To determine the amount of, and establish proper control of, all physical
inventories to minimize investment in inventories needed to meet operating and
construction needs.

 

 

 

 

 

 

2.

To ensure that a system is established to accurately account for all materials
used.

 

 

 

 

 

f.

Member Complaints

 

 

 

To submit periodically to the Board of Directors an analysis of Member
complaints and to take any corrective action required or to recommend
appropriate revisions in Board policy.

 

 

 

 

g.

Reliability of Service

 

 

 

 

 

To submit annually to the Board a report on service reliability and any remedial
action taken.

 

 

 

 

h.

Availability of Power Supply

 

 

 

 

 

To report periodically to the Board on load growth compared to availability of
power and to recommend plans to meet anticipated growth to ensure an adequate
and reliable supply for the Member at the lower possible costs consistent with
sound business and management practices.

 

 

 

 

i.

Power Costs

 

 

 

 

 

To continually study power costs compared to projections and to recommend to the
Board, as far in advance as possible, any changes in power costs necessary to
maintain financial strength and stability and to meet all requirements of
lending and regulatory agencies.

 

 

 

 

j.

Loss Control

 

 

 

 

 

To ensure that a loss control program is carried out to minimize and control
losses due to accidents, environmental hazards and other risks.


--------------------------------------------------------------------------------




 

 

BOARD POLICY: 106

PAGE: 10        


 

 

 

 

 

 

 

 

k.

Member Meetings

 

 

 

 

 

 

 

 

 

To report to the Board on the effectiveness of annual and other member meetings
with recommendations on improvements which can be made.

 

 

 

 

 

III.

RESPONSIBILITY

 

 

 

A.

The Chief Executive Officer shall report to the Board periodically on how these
delegations are being carried out. Further delegations to the Chief Executive
Officer may be made as required.

 

 

 

 

 

The Chief Executive Officer may delegate any of the foregoing authorities to the
Acting Chief Executive Officer or other staff and the Acting Chief Executive
Officer may act in any or all of these responsibility areas in the absence of
and when designated to act for the Chief Executive Officer. The Chief Executive
Officer is solely responsible for and accountable to the Board for the foregoing
delegations of responsibility.

 

 

 

 

B.

The Board of Directors is responsible for approving any changes in the
delegations to the Chief Executive Officer.

 

 

 

 

 

The Chairman of the Board shall be responsible for ensuring that the performance
of the Chief Executive Officer is appraised each year by the Operations
Committee of the Board and that a written report is made to the full Board on or
before the second Board meeting in March of each year, but no later than April
23, on the results of such appraisal, including a recommendation on a salary
adjustment when appropriate, and that the results of such appraisal are
discussed with the Chief Executive Officer.


Date Approved:

18 June’ 03

                         

Attested: 

(SIGNATURE) [d71456007.jpg]

 



--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

Secretary of the Board

BP: 106

--------------------------------------------------------------------------------




APPENDIX B

CHUGACH ELECTRIC ASSOCIATION, INC.

 

 

BOARD POLICY: 118

Date: June 18, 2003

DELEGATION OF CERTAIN OF THE SECRETARY OF THE BOARD’S AND
TREASURER OF THE BOARD’S DUTIES TO THE CHIEF EXECUTIVE OFFICER

 

 

I.

OBJECTIVE:

 

 

 

To specify certain duties of the Secretary of the Board and the Treasurer of the
Board which are delegated to the Chief Executive Officer, and to supplement the
Chief Executive Officer’s title accordingly.

 

 

II.

CONTENT:

 

 

 

Article VI, Section 8 of the Association’s bylaws provides that the Board may
delegate one or more of the duties of the Secretary of the Board and/or of the
Treasurer of the Board to others. By this policy the Board specifies the duties
so delegated and establishes certain standards and conditions governing these
delegations:


 

 

 

 

A.

The duties hereinafter specified are delegated to the Chief Executive Officer.
The Chief Executive Officer may further delegate these duties to his/her staff,
but he/she shall not be relieved of full accountability for their proper
execution.

 

 

 

 

B.

Certain of the Secretary of the Board’s duties as set forth in Article VI,
Section 6 of the Association’s bylaws are so delegated as described below:


 

 

 

 

 

 

1.

Recording the minutes of the board or member meetings. However, if the Secretary
of the Board is present at such meetings, this shall be done under his/her
supervision and direction, and the Secretary of the Board shall be responsible
for their accuracy and shall sign them after they are duly approved.

 

 

 

 

 

 

2.

Giving notice of board or member meetings. However, if the Secretary of the
Board so desires, the Secretary of the Board shall approve the form and wording
of any notice of a special board or member meeting, in which case such notice
shall be sent over his/her name as Secretary of the Board. The Chief Executive
Officer shall notify the Secretary of the Board that such a notice is to be
given so as to afford him/her an opportunity to exercise the prerogative above
stated.


--------------------------------------------------------------------------------




 

 

BOARD POLICY: 118

PAGE 2        


 

 

 

 

 

 

3.

Serving as custodian of the Association’s records and its official seal. The
Secretary of the Board shall, however, affix or personally supervise the
affixing of the official seal to any document if so required by law or board
resolution.

 

 

 

 

 

 

4.

Keeping a register of the names and addresses of all members.

 

 

 

 

 

 

5.

Signing the membership certificates, but only if the Board has authorized such
signing by his/her facsimile signature.

 

 

 

 

 

 

6.

Having general charge of the Association’s books in which a record of the
members is kept.

 

 

 

 

 

 

7.

Keeping on file copies of the Association’s Articles of Incorporation and Bylaws
and being responsible for furnishing copies thereof to members upon their
request.

 

 

 

 

 

 

8.

In general, performing all duties incident to the office of Secretary of the
Board, and such other duties as from time to time may be assigned by the Board
of Directors.

 

 

 

 

 

C.

Certain of the Treasurer of the Board’s duties as set forth in Article VI,
Section 7 of the Association’s bylaws are delegated to the Chief Executive
Officer as described below:

 

 

 

 

 

 

1.

Being in charge and having custody of, and being responsible for, all funds and
securities of the Association. However, the Chief Executive Officer’s duties,
responsibilities and authorities in this respect may be limited or conditioned
as otherwise resolved by the Board, either from time to time or by separate
policy governing the subject.

 

 

 

 

 

 

2.

Receiving, receipting, depositing and investing monies received by the
Association. However, the Chief Executive Officer’s duties, responsibilities and
authorities with respect to deposit institutions and investments shall be within
the limitations of Board policy.

 

 

 

 

 

 

3.

In general, performing all the duties incident to the office of Treasurer of the
Board and such other duties as from time to time may be assigned by the Board of
Directors.


--------------------------------------------------------------------------------




 

 

BOARD POLICY: 118

PAGE 3        


 

 

 

 

 

D.

The Chief Executive Officer shall also have the titles of Assistant Secretary of
the Board and Assistant Treasurer of the Board, but these titles need not be
stated on the Association’s stationery or other identifying papers, ink stamps,
documents, etc., except when appropriate in the execution of the duties herein
delegated.

 

 

 

III.

RESPONSIBILITIES:

 

 

 

 

It shall be the responsibility of the Board of Directors to administer this
policy.


Date Approved:

18 June’ 03

                         

Attested: 

(SIGNATURE) [d71456007.jpg]

 



--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

Secretary of the Board

 

 

BP: 118

 

 

 

 


--------------------------------------------------------------------------------




APPENDIX C

CHUGACH ELECTRIC ASSOCIATION, INC.

 

 

BOARD POLICY: 107

DATE: June 18, 2003

BOARD OF DIRECTORS - CHIEF EXECUTIVE OFFICER RELATIONSHIP

 

 

I.

OBJECTIVE

 

 

 

To establish the policy governing the basic relationship between the Board of
Directors and the Chief Executive Officer, including the principles involving
the delegation of authority.

 

 

II.

CONTENT

 

 

 

The Board of Directors of the Association recognizes, establishes, and maintains
the following guidelines in their relationship with the Chief Executive Officer:


 

 

 

 

A.

It is recognized that good management is the most important factor in the
success of the Association. This includes a strong and effective Board, Chief
Executive Officer and staff, as well as dedicated and capable employees. In
exercising its responsibilities, the Board of Directors reserve their authority
to establish policies, approve plans and programs and delegate authority to
their Chief Executive Officer, except those that are by law, the Articles of
Incorporation and Bylaws, conferred upon or reserved to the members.

 

 

 

 

B.

The Board of Directors recognize their responsibility and their need to
establish policies, approve plans and programs, appraise results achieved and
delegate authority to the Chief Executive Officer to execute and carry out their
plans, programs and policies. The Chief Executive Officer shall, among other
things, be responsible for the hiring of capable personnel within the
limitations of Board policy and budget constraints, determining compensation
within the approved wage and salary plan and policy, training, supervising and
terminating if necessary.

 

 

 

 

C.

All policies of the Board of Directors shall be adopted at regular or special
Board meetings acting collectively as a Board. The Chief Executive Officer is
delegated the responsibility of carrying out such policies and reporting back to
the Board on the results achieved.

 

 

 

 

D.

The Board recognizes that should any Director undertake in private conversation
with others to make commitments for the Board of Directors, unless directed
officially by the Board, that Director becomes involved in a serious breach of
policy that might disrupt the entire organization. The Board member shall be
subject to reprimand from his or her fellow Board members should he/she attempt
to make commitments unofficially for the Board.


--------------------------------------------------------------------------------




 

 

 

 

E.

The Board of Directors shall refrain as individuals from discussing management
and personnel problems with personnel of the Association. The Board of
Directors, in consultation with the Chief Executive Officer, may confer with key
personnel at regular or special meetings of the Board.

 

 

 

 

F.

The “flow” of authority for the management of the Association shall be through
the Board of Directors to the Chief Executive Officer. The Board of Directors
shall require full, complete and timely information from the Chief Executive
Officer concerning pertinent matters in connection with the management of the
Association as set forth in Board Policies.

 

 

 

 

G.

The Board of Directors recognize that efficient management of the Association
can exist only through mutual understanding and complete cooperation between the
Board of Directors and the Chief Executive Officer. The Chief Executive Officer
is expected to produce results and give an account to the Board of Directors for
his or her stewardship. His or her performance cannot be of the best unless he
or she is given latitude to exercise independent judgment in executing policies
of the Board of Directors. The Board of Directors acknowledges that obligation
and gives the Chief Executive Officer that latitude of judgment and discretion,
and expects faithful performance in carrying out all of the policies of the
Board of Directors.

 

 

 

 

H.

The Board of Directors recognize their responsibility for the employment of a
Chief Executive Officer, and further, the additional responsibility for a
systematic annual appraisal, no later than April 23 each year, of the Chief
Executive Officer’s performance in order that growth, development and effective
improvements are encouraged.

 

 

 

 

I.

The Chief Executive Officer may only be terminated in accordance with the
contract between the Chief Executive Officer and the Board.

 

 

 

III.

RESPONSIBILITIES

 

 

 

 

A.

The Chairman of the Board shall be responsible for bringing the attention of the
Board members to non-adherence to this policy.

 

 

 

 

B.

The Board of Directors shall be responsible for seeing that the performance of
the Chief Executive Officer is appraised each year by the Operations Committee,
which will make a written report to the full Board on or before the second Board
meeting in March of each year, but no later than April 23, including a
recommendation on a salary adjustment when appropriate. Once reviewed with the
Board, a written report should be made to the Chief Executive Officer and
discussed with him or her.


Date Approved:

18 June’ 03

                         

Attested: 

(SIGNATURE) [d71456007.jpg]

 



--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

Secretary of the Board

 

 

BP: 107

 

 

 

 


--------------------------------------------------------------------------------




APPENDIX D
PERFORMANCE-BASED BONUS PROGRAM

 

 

TO:

William R. Stewart, Chief Executive Officer

 

 

FROM:

Board of Directors

 

 

TIMEFRAME:

July 1, 2006 through June 30, 2007


 

 

 

 

 

 

 

Stated Objective

 

Criteria for Measuring Success in
Meeting Stated Objective

 

Percentage of Base Salary
Linked to Success

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1.

Rate Review

 

 

 

5%

 

 

Restructure rates between G&T and Distribution Functions to correct debt
structure and properly allocate interest expense while updating depreciation
schedules and cost of service.

A.


B.

C.

D.

Preliminary rate case outline to Chugach Board by 7/20/06 for direction to
prepare a rate case.

Preliminary rate case results to MEA Joint Committee process, as well as HEA,
SES and RAPA by 8/1/06.

Board approval of rate case filing at 9/20/06 Board meeting.

File rate case with RCA by 9/30/06.

 

 

 

 

 

 

 

 

2.

Single-Member G&T Update

 

 

 

5%

 

 

The Chugach Board of Directors passed a resolution on September 15th 2004, that
directed the CEO to undertake all necessary steps to craft a plan to create a
single-owner G&T organization that would hold all Chugach assets, contractual
arrangements, and associated debt. A three-part plan was developed and presented
to the BOD on March 8, 2005. To date, Chugach staff has completed all steps in
part A that functionally unbundles the organizations finances without a change
in corporate structure. The next step is to determine whether organizational
restructuring and financial unbundling meets the needs of the Association or if
we need to evaluate the feasibility and necessity of proceeding with a separate
corporate structure.

A.

Evaluate feasibility and necessity of proceeding with separate corporate
structure by June 30, 2006. Provide recommendation to BOD on whether Chugach
should proceed with Steps B and C of the overall plan at the July strategic
planning session.

 

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Stated Objective

 

Criteria for Measuring Success in
Meeting Stated Objective

 

Percentage of Base Salary
Linked to Success

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

3.

Make Decision on Future Generation

 

 

 

5%

 

 

Aging generation and high fuel prices have significantly increased G&T rates to
customers. Of the near-term options, coal has a significant hurdle due to high
initial capital costs and gas turbines have the uncertain future of dwindling
gas supply and volatility of market-based (Henry Hub) prices. Other options such
as wind, geo-thermal, tidal and hydroelectric are under investigation, but
likely will not meet near or mid-term needs (5 to 10 years).






A.


B.

C.





Complete coal plant and gas plant development options by September 1, 2006.

Provide recommendation to Board of Directors by October 2007.

Fire Island

Complete study of issues raised by the FAA and report to the Board on results in
August (contingent on FAA providing results in time)
Participate as an MOU partner in activity led by others
System integration study (GVEA)
Wind studies/Corp of Engineers 404 permit work/RFP development and issuance
(ML&P, pending release of additional Denali Commission funds)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

Negotiate Labor Contract with Represented Employees

 

 

 

5%

 

 

 

 

 

 

 

All three IBEW contracts (Office & Engineering, Outside Plant and Generation
Plant) and the Culinary Union (HERE) terminate on June 30, 2006. A substantial
effort will be required by both management and bargaining unit personnel to work
toward a win/win result.

A.


B.


C.

Establish goals and objectives for each agreement.

Identify negotiating teams for each agreement.

Provide monthly updates to the Board of Directors.

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Stated Objective

 

Criteria for Measuring Success in
Meeting Stated Objective

 

Percentage of Base Salary
Linked to Success

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

5.

Investigate and negotiate fuel options to meet Chugach’s short, medium and
long-term needs.

 

 

 

5%

 

 

Chugach has gas contracts with the Beluga Producers (Conoco Phillips, Chevron,
ML&P) and Marathon Oil Company. Gas volumes from all these contracts will run
out by approximately 2011. Chugach has an additional 120Bcf of additional
volumes committed from the Beluga Producers (40 Bcf each) but not priced. Based
on current use (25 Bcf per year), Chugach is obligated to initiate negotiations
with Conoco Phillips, ML&P and Chevron by January 1, 2007 and agree upon terms
by January 1, 2008.






A.



B.



C.



D.




E.



F.






Begin negotiating with Conoco Phillips, Chevron and ML&P for Period 3 Volumes

Begin negotiating with Marathon for follow-on volumes and potential volumes for
sales to GVEA

Investigate fuel-hedging strategies to mitigate market volatility with singer
market indices

Investigate alternative fuel options to diversify fuel sources and mitigate
potential gas shortages and volatile market pricing.

Participate with other gas users and producers to investigate alternatives such
as LNG import and availability to new gas supplies within Alaska

Provide regular confidential updates to the Board of Directors

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------